Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 1 of 16



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                                  CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.
                                                                  INJUNCTIVE RELIEF SOUGHT
  TOTAL SPORTS, LLC,
  d/b/a JUST FOR SPORTS,

        Defendant.
  ____________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues TOTAL SPORTS, LLC d/b/a JUST FOR SPORTS

  (“Defendant”), for breach of contract, declaratory and injunctive relief, attorneys’ fees, expenses

  and costs (including, but not limited to, court costs and expert fees) pursuant to 42 U.S.C. § 12182

  et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as follows:

                                  JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Settlement Agreement and General Release (a copy of same is attached as Exhibit “A”)

  reached in the case of HOWARD COHAN v. TOTAL SPORTS, LLC, 0:18-cv-60761-KMW (S.D.

  Fla.) (“Prior Action”).

         2.      The Prior Action arose out of Plaintiff’s claims of discrimination caused by specific

  barriers encountered by Plaintiff at Defendant’s real property located at 6215 N. Andrews Avenue,

  Fort Lauderdale, Florida 33309 (“Premises”) that prevented Plaintiff from the full and equal

  enjoyment of a place of public accommodation in violation of Title III of the Americans with

  Disabilities Act (“ADA”).

                                                   1
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 2 of 16



          3.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §1331 for Plaintiff’s claims arising under Title 42 U.S.C. §12182 et. seq., based on Defendant’s

  violations of Title III of the ADA. See also 28 U.S.C. §§2201 and 2202 as well as the 2010 ADA

  Standards.

          4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(B) and Internal

  Operating Procedures for the United States District Court for the Southern District of Florida in

  that all events giving rise to the lawsuit occurred in the United States Southern District of Florida.

                                                  PARTIES

          5.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          6.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Premises, and is the owner of the improvements where the Premises is located.

          7.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          8.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.




                                                     2
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 3 of 16



          9.      On October 9, 2016 and March 28, 2018, Plaintiff visited the Premises. At the time

  of Plaintiff’s visits to the Premises, Plaintiff required the use of fully accessible restrooms. Plaintiff

  personally visited the Premises, but was denied full and equal access and full and equal enjoyment

  of the facilities, services, goods, and amenities within Just for Sports, even though he was a “bona

  fide patron”.

          10.     Defendant’s Premises is a place of public accommodation as defined by Title III of

  the ADA and as such is governed by the ADA.

          11.     On April 9, 2018, Plaintiff filed the Prior Action seeking judicial intervention to

  have Defendant comply with the ADA and applicable regulations thereto. See Prior Action.

          12.     On or about September 27, 2018, Plaintiff and Defendant entered into a Settlement

  Agreement and General Release (Exhibit “A”) that required Defendant to complete all

  modifications to the Premises within twelve (12) months of the date of the Settlement Agreement

  (“Agreement”), to wit: September 27, 2019.

          13.     In connection with said Agreement, on or about October 1, 2018, Plaintiff and

  Defendant (collectively “Parties”) filed a Stipulation of Dismissal with Prejudice of the Prior

  Action. See Prior Action [D.E. 11]

          14.     An Order dismissing the Prior Action was entered by the Court on October 2, 2018.

  See Prior Action [D.E. 12]

          15.     On or about August 26, 2020, Plaintiff returned to the Premises and discovered

  that Defendant failed to complete the modifications to the Premises as required under the ADA

  and the Agreement, and Defendant failed to give notice of any reasons or documentation for non-

  compliance. Pursuant to the Agreement, as a courtesy, Plaintiff’s counsel shall send a notice letter




                                                      3
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 4 of 16



  requesting photographs after the agreed-upon completion date. This notice was sent to counsel for

  Defendant prior to the filing of the instant action, and receipt of same was acknowledged.

         16.     Plaintiff required the use of fully accessible restrooms.

         17.     Plaintiff was denied full and equal access and full and equal enjoyment of the

  facilities, services, goods, and amenities within the Premises even though he was a “bona fide

  patron”.

         18.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

         19.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         20.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

         21.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         22.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public



                                                    4
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 5 of 16



  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to said premises to verify compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         23.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

         24.     All conditions precedent have occurred, been satisfied or been waived.

                                          COUNT I
                                     BREACH OF CONTRACT

          25.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

  above as if fully stated herein.




                                                    5
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 6 of 16



          26.    On or about September 27, 2018, the Parties entered into the Agreement. See

  Agreement attached hereto as Exhibit “A”.

          27.    As a result of the Agreement, Defendant agreed to make modifications to

  Defendant’s Premises as outlined in the Agreement.

          28.    The Agreement required Defendant to complete all modifications to the Premises

  within twelve (12) months of the Agreement, to wit: on or before September 27, 2019.

          29.    Plaintiff has performed all conditions precedent to be performed by him under the

  Agreement.

          30.    Pursuant to the Enforcement provision of the Agreement:

                 Any breach of any term, provision or obligation of this
                 Agreement by any party shall entitle the other party to seek
                 enforcement of such term, provision or obligation in a court of
                 competent jurisdiction and shall entitle the prevailing party to an
                 award of the reasonable attorney’s fees and costs incurred in
                 such proceeding.

          31.    Defendant failed to provide Plaintiff and/or Plaintiff’s counsel with written notice

  of any delays in the completion of the modifications due to acts of God, or events beyond the

  control of Defendant, as provided for in the Agreement.

          32.    On August 26, 2020, Plaintiff once again returned to the Premises and confirmed

  that Defendant still failed to complete the modifications required by the Agreement. Specifically,

  Defendant failed to address the following violations at the Premises:

         General Area of the Men’s Restroom

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                 exceeding the limits for a person with a disability in violation of 2010 ADAAG

                 §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                 Standards.


                                                  6
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 7 of 16



           b. Failing to provide operable parts that are functional or are in the proper reach ranges

              as required for a person with a disability (door lock) in violation of 2010 ADAAG

              §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3 and 4.27.4 of the 1991 ADA

              Standards.

           c. Failing to provide mirror(s) located above lavatories or countertops at the proper

              height above the finished floor in violation of 2010 ADAAG §§603 and 603.3

              and/or §§4.19 and 4.19.6 of the 1991 ADA Standards.

        Accessible Stall of the Men’s Restroom

           a. Failing to provide operable parts that are functional or are in the proper reach ranges

              as required for a person with a disability (the stall door sitting outside of the

              restroom) in violation of 2010 ADAAG §§309, 309.1, 309.3 and 309.4 and/or

              §§4.27, 4.27.3 and 4.27.4 of the 1991 ADA Standards.

           b. Failing to provide the proper insulation or protection for the plumbing or other

              sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

              §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.

           c. Providing grab bars of improper horizontal length or spacing on the back or side

              wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

              and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.

           d. Failing to provide toilet paper dispensers in the proper position in front of the water

              closet or at the correct height above the finished floor in violation of 2010 ADAAG

              §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.




                                                 7
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 8 of 16



             e. Failing to provide a coat hook within the proper reach ranges for a person with a

                 disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3, 4.2.5

                 and 4.1.3 of the 1991 ADA Standards.

             f. Failing to provide mirror(s) located above lavatories or countertops at the proper

                 height above the finished floor in violation of 2010 ADAAG §§603 and 603.3

                 and/or §§4.19 and 4.19.6 of the 1991 ADA Standards.

             g. Failing to provide the water closet in the proper position relative to the side wall or

                 partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2 and

                 4.17.3 of the 1991 ADA Standards.

         Service Counter

             a. Providing counter heights exceeding 36 inches making it impossible to service a

                 person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1 and

                 904.4.2 and/or §§4.32.4, 5.2, 5.3 and 5.4 of the 1991 ADA Standards.

          33.    Plaintiff has been damaged by Defendant’s breach of the Agreement. Specifically,

  Plaintiff has had to retain the services of the undersigned counsel to pursue this action for breach

  of contract.

          34.    Pursuant to the Agreement, should either party institute litigation related to the

  Agreement, the prevailing party in such litigation shall be entitled to recover its reasonable

  attorneys’ fees and costs.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

             1. That this Court declare that Defendant has failed to comply with the Agreement;




                                                   8
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 9 of 16



               2. That this Court enter an Order requiring Defendant to alter the Premises to make it

                  accessible to and usable by individuals with disabilities to the full extent required

                  by Title III of the ADA;

               3. That this Court award reasonable attorneys’ fees, all costs (including, but not

                  limited to court costs and expert fees) and other expenses of this lawsuit to Plaintiff

                  as provided in the Agreement; and

               4. That this Court award such other and further relief as it may deem necessary, just

                  and proper.

                                    COUNT II
               VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         35.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

  above as if fully stated herein.

         36.      On July 26, 1990, Congress enacted the ADA, 42 U.S.C. §12101 et. seq.

  Commercial enterprises were provided one and a half (1.5) years from enactment of the statute to

  implement its requirements. The effective date of Title III of the ADA was January 26, 1992, or

  January 26, 1993 if Defendant has ten (10) or fewer employees and gross receipts of $500,000.00

  or less. See 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a).

         37.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;




                                                     9
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 10 of 16



               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices, exclusionary qualification standards and criteria,

                  segregation, and relegation to lesser services, programs, benefits, or other

                  opportunities; and

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and costs

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and nonproductivity.

  42 U.S.C. §12101(a)(1)-(3),(5) and (9).

         38.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and




                                                    10
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 11 of 16



                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  42 U.S.C. §12101(b)(1)(2) and (4).

          39.      Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

  Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          40.      Defendant has discriminated, and continues to discriminate against Plaintiff and

  others who are similarly situated by denying access to and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

          41.      Plaintiff has visited the Premises and has been denied full and safe equal access to

  the facilities, and therefore suffered an injury in fact.

          42.      Defendant’s policies, practices, procedures and/or lack of training its staff to

  efficiently and effectively identify and reasonably modify its services creates an environment

  where individuals with disabilities are not provided goods and services in the most integrated way

  possible.

          43.      Plaintiff will return to the Premises in the near future and enjoy the goods, services,

  facilities, privileges, advantages and/or accommodations at the Premises on a planned, or a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by Defendant’s

  failure and refusal to provide persons with disabilities with full and equal access to its facilities at




                                                     11
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 12 of 16



  the Premises. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

         44.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 CFR §36 and its successor the 2010 ADA Accessibility

  Guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, under which said Department

  may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00 for each

  subsequent violation.1

         45.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against Plaintiff

  as a result of, inter alia, the following specific violations found in the General Area of the Men’s

  Restroom:

               a. Failing to provide the operable part of a soap dispenser or hand sanitizer dispenser

                  at the correct height above the finished floor in violation of 2010 ADAAG §§606,

                  606.1 and 308 and/or §4.16.6 and 4.27.3 of the 1991 ADA Standards.

               b. Failing to provide operable parts that are functional or are in the proper reach ranges

                  as required for a person with a disability (the lock does not open/close properly) in

                  violation of 2010 ADAAG §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3

                  and 4.27.4 of the 1991 ADA Standards.

               c. Failing to provide proper signage for an accessible restroom or failure to redirect a

                  person with a disability to the closest available accessible restroom facility in


  1
   Effective April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00 to
  $75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent violations.
  See 28 C.F.R. §§36 and 85.


                                                    12
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 13 of 16



                    violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 703, 703.1, 703.2, 703.5

                    and 703.7.2.1 and/or §§4.30 and 4.30.1 of the 1991 ADA Standards.

           46.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against Plaintiff

  as a result of, inter alia, the following specific violations found in the Accessible Stall of the Men’s

  Restroom:

                 a. Failing to provide proper knee clearance for a person with a disability under a

                    counter or sink element in violation of 2010 ADAAG §§306, 306.1, 306.3 and

                    306.3.1 and/or §4.24.3 of the 1991 ADA Standards.

                 b. Failing to provide signage directing individuals with disabilities as to where

                    services are provided on the property for individuals with disabilities (due to the

                    stall door being on the ground outside the restroom) in violation of 2010 ADAAG

                    §216.6 and/or §§4.30, 4.30.1 and 4.30.7 of the 1991 ADA Standards.

           47.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against Plaintiff

  as a result of, inter alia, the following specific violation found on the Pathway to the Restroom:

                 a. Failing to provide a doorway or walkway with a minimum clear width for a person

                    with a disability in violation of 2010 ADAAG §§403, 403.5, 403.5.1 and 404.2.3

                    and/or §§4.13.5 and 4.13.6 of the 1991 ADA Standards.

           48.      To the best of Plaintiff’s belief and knowledge, at the time of filing this lawsuit

  Defendant has failed to eliminate the specific violations set forth in paragraphs 45, 46 and 47

  above.




                                                    13
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 14 of 16



         49.     Although Defendant is charged with having knowledge of the violations, Defendant

  may not have had actual knowledge of said violations until this Complaint made Defendant aware

  of same.

         50.     To date, the readily achievable barrier and violations of the ADA still exists and

  has not been remedied or altered in such a way as to effectuate compliance with the provisions of

  the ADA.

         51.     As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

         52.     To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

         53.     Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 CFR §36.304, Defendant

  was required to make the Premises, a place of public accommodation, accessible to persons with

  disabilities by January 28, 1992. As of the date of the filing of this Complaint, Defendant has failed

  to comply with this mandate.

         54.     Plaintiff has retained undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. §12205.




                                                   14
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 15 of 16



         55.      The violations alleged in paragraphs 45, 46 and 47 above are readily achievable to

  modify in order to bring the Premises or the Facility/Property into compliance with the ADA.

         56.      In the instances where the 2010 ADAAG Standards do not apply to the violations

  listed in paragraphs 45, 46 and 47 above, the 1991 ADA Standards apply.

         57.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including entering an Order to alter the Premises to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Premises until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. This Court declare that the Premises owned, operated and/or controlled by

                  Defendant is in violation of the ADA;

               2. This Court enter an Order requiring Defendant to alter the Premises and/or its

                  facilities to make them accessible to and usable by individuals with disabilities to

                  the full extent required by Title III of the ADA;

               3. This Court enter an Order directing Defendant to evaluate and neutralize its

                  policies, practices and procedures toward persons with disabilities, for such

                  reasonable time so as to allow Defendant to undertake and complete corrective

                  procedures to the Premises;

               4. This Court award reasonable attorneys’ fees, all costs (including, but not limited to

                  the court costs and expert fees) and other expenses of suit to Plaintiff; and

               5. This Court award such other and further relief as it may deem necessary, just and

                  proper.



                                                    15
Case 0:20-cv-61985-RKA Document 1 Entered on FLSD Docket 09/30/2020 Page 16 of 16



  Dated this 30th day of September, 2020.



                                            Respectfully submitted by:


                                            BY:    /s/ Jason S. Weiss
                                                   Jason S. Weiss
                                                   Jason@jswlawyer.com
                                                   Florida Bar No. 356890
                                                   WEISS LAW GROUP, P.A.
                                                   5531 N. University Drive, Suite 103
                                                   Coral Springs, FL 33067
                                                   Tel: (954) 573-2800
                                                   Fax: (954) 573-2798
                                                   Attorneys for Plaintiff




                                              16
